OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                           AU5TlN




Oame, Fish     and Oyster Cozafssloz~
Austin,     Texas




              In your letter of
opinion     of this depwtmnt
Regubr      sassion, 46th Legir

                                                 t shall be unlavful,  in
UN vaters      of co                              tOr8 Of fhWri8OA and
IUion Counties                                    t to take any g8ae fish
d-lag  the peri                                   15th OS any year.   After
POVlding penalt                                    provlslo~~  of the Aot,
tb Aot provider                                    sht as herein used doe5



                                    definition    or the temn ‘game fish.”




      tul coastruatlon   that it cannot be understood, either
      mm   the language in vhlah it ia expressed or from
      8ame other vrfttea   lav of’ the Stat4.m (Tex. Jur. Vol.
      12, pp. 228-229.)
          A 3.~ mat provide 8cme standard for d5termln.W     vhether
Qt aat la arinrioal or not, Ond It must be so~fraraed that the
MMana upon vhom it is to operate tn%ybe able to lam in advance
                                                                                 45:

  Game, fish      and Oyster Comni~elon,     Page 2


  r&z;          vritten  statute vbat act8 or amlssiocs    8re thu8 msde
            .      Tex. JLU’. Vol. 12, p. 230.
               Thus Uvs zs’klng It an offense     “nmilesely’ to kill
   an anizial (clmir    v, X&o,     100 Cr. Rap. 147, 300 3.Y. 64), to
   fall to bnive a vehicle ti a careful m8nnar vith due regard for
   the safety and convenience of others (Russell v. State, 08.C~.
   Rep. 512, 220 3.3. 556), to operate a vehlale In excess of a
   certsin   speeti at a rtilroad   crossing “vhere the vlev of said
   crossl.4   18 obsaured” (0. R. & 3. A. Rallvsy Ca. v. Duty (Cam.
   or A’,p.T , 277 S.W. 105771, or on the etreats OS a city vbers the
   coatlguou3 territory     1s “closely   built ~3’ (Zx ;mte Camigaan,
   92 Cr. Re?. 309, 244 33. GO!+), have boon hsld invalid for lack
 . ol aortainty.

               It 1s clear that in paselq Iiouse Bill 336, the Legi3-
  bture    vas not lnteodlng     to prohibit    the taking of all Siah.
  It intended,     abvlaruly,   to prohibit    the taking only of’ those
  fish knovn as “game floh.’        Laoldng to the lexicographer        ior
  a deflnltlon     of the term “v       fish,”   la the absence of a
  deflnltian     provided by the Legislature,      we l’M that     the  term
  18 applied to “the various floh considered vorthy of pursuit
  b   8POl't8EOA."     Webeter~ 8 Rev Intom%tlonal      Dlatlonary,    2nd Rd.

              It 1s our underet,azUng that eportsnen consider          a
  fish   to be game it ho vlll  take artlfioial lures.
                 Relther    the dictionary   definition
                                                    nor the definition
  @f the qortsmen          has any of the elements
                                                of rossamble    aeHalnty.
  Ai~lying the diatlomry       doflnltlon, the barefoot boy vho, flsh-
’ bs vlth rude pole, hook and Ilno, vlth vorms for bslt,          or the
  sFaztanz%n fishing vlth ultra-nadern     equipment and artlftcial
i 1-i.    vhen he catches     a fish, must esk hlntself’ tvo quostione,
  p&;zeI         ff s~rts9Bn?n snd second, it the anever 18 in the
                   I]0 sportamen aonslder the fish vblah I have ju8t
  -9ght   vortiy of pursuit?”
              Applying the sportmen’s      dofln.ltlOA, If tho barefOOt
   &Y catches   a fish,   usfig vorim lop bait, he must ask hipsOlf
   b   qUostIoa.vhether    thst flrrh vould have rleen to ti artlfl-
                ‘ihe elements of aertalntg     are a8 wholly laa’klng in
   zi   i%ei8    they vore In the lsv vhlah requlrod a person operat-
   bs a vehicle on the streets      of a city to gauge hle speed aaoord-
   *   t0 whether or not he deterziaed      that the terPltory   thrOUgh
   -ah   be ~0s drlvlng vaa “cloeely      built up.”
~a;aa, blah   and Gyotor COdSSiOn,    PcI~s 3



           WJ rind co help in our examination of the lava of the
state u?on the subject.     .?athSr, the I?Xittsr 1s thFOVA lAt0
further confusion.    The 45th Leglslaturo,     at its Zegular 3osslon,
psssd Xouse Jill 20. 18, prohlbltlng       tho tnklng of any game
fish "a3 de.iXnod in this Act” ln the counties of Ilarrison      and
!:arlon in the Stats of Texas, durlns the months OP Zwch and
h;rll  of each yam.     In that Act, the term “gems fish”,     “as
that tom la wed in this Act,” it vas provided,         “shall be held
and deazsd to man, asbrace and include al?a?pia and/or vhito
?3rch, large-i;lauth black bass, and ezbll-miith     blwk ‘Jam.”

            In House 3111 ::o. 8C4, ~?.szed by the sane Lq$slature,
 ;rovfdlng  for the regulation    of the kesplng, rapound.ln& con-
 flnlng md tmnsgorting      of g-0 fish in Harriso.? aad Xmlon
 Camtim,    the term “gaze fl~h,” as used in that Act, it vas
,provlded,  mbrscsd and included azspple and/or white perzh, largo-
 zouth black &ss, mall-zouth       bla5k bass, vhlte bsss, y&low bass,
 ad goggls-sye   and brews.

           Apparently ths 46th Legislature,     in {aming House Bill
30. 386, contemplated that the tSrz “game fleh        as used In
Eou.98 13111 Ro. 3116, should be broader and more lnoluslvs    than
sithar of the’derlnltlons     oontainsd in the Aote just referred
ta, for, vhereas swh Acts madokio rstersnae       vhatsoever  to
striped base, House Bill iio. 3% spoclflcally      excludes fro3 its
msning 3’ the tern “game fish,”       se used In House Bill Xo. 385,
stripad base.

            It Is lzuposelbl~ to asaertaln,  vlth any degree of
csrtainty,   by the use of tbs ordinary m8ne of construatlon,      just
pt    mewll n# the L-sglelaturs lntsnded to attribute   ta the term
               as used in House Bill Ro. 3%      We rmst therefore
k%st%hihs       Aat is invalid,   for want of &rtainty.
                                           Yours very   truly
                                      ATTORXEYGEXZRALOF TEXAS